Citation Nr: 1216946	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for duodenal ulcer and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from April 1986 to November 1989.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of April 2004 and March 2007 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

In a statement of the case issued in April 2008, the RO characterized the claim on appeal as whether the initial 10 percent evaluation assigned the Veteran's duodenal ulcer and GERD is proper.  However, given the procedural history of this claim, the Board has recharacterized the claim as is shown on the previous page.  By rating decision dated in April 2004, the RO increased the evaluation assigned the Veteran's duodenal ulcer from 0 to 10 percent.  The Veteran then perfected an appeal of this action (RO failed to construe October 2005 written statement as a substantive appeal even though Veteran specifically mentioned August 2005 statement of the case and his intention to continue pursuing his appeal) and while the appeal was pending, he filed a claim for service connection for GERD.  By Decision Review Officer decision dated in March 2007, the RO granted the Veteran service connection for GERD as part of his service-connected digestive system disability, then characterized as duodenal ulcer.  The RO continued the 10 percent evaluation assigned the digestive system disability, as recharacterized. 

Also pending but not yet prepared for appellate review are claims of entitlement to service connection for hemorrhoids and an adjustment disorder, including as secondary to service-connected duodenal ulcer and GERD and/or service-connected chronic low back pain with minimal ossifications at T10-11, and entitlement to an initial evaluation in excess of 10 percent for chronic low back pain with minimal ossifications at T10-11.   



FINDINGS OF FACT

1.  The Veteran's digestive system disability, characterized as duodenal ulcer and GERD and manifesting as epigastric discomfort, burning pain, including in the chest and esophagus, reflux, constipation and vomiting, causes moderate to considerable, but not severe, impairment in health. 

2.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's digestive system disability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 percent for duodenal ulcer and GERD are not met.  38 U.S.C.A. 38 U.S.C.A. § 1155 (West 2002);38 C.F.R. §§ 3.321, 4.1-4.10, 4.114, Diagnostic Codes (DCs) 7305, 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with VCAA notice by letters dated March 2004, October 2005 and September 2007.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  In addition, the RO identified the evidence it had received and/or requested in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

The RO did not provide the Veteran all necessary information on effective dates pursuant to Dingess/Hartman.  It did not explain that, if VA increased the evaluation assigned the Veteran's digestive system disability, it would assign the increase a particular effective date.  The RO also did not explain how it would determine what effective date to apply.  The RO's action in this regard is harmless, however, because, as explained below, an increase is not warranted, thereby rendering moot any question as to the appropriate effective date to be assigned an increase.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (any failure on VA's part to provide notice, which does not reasonably affect the outcome of a case, is harmless).

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent one of the VCAA notice letters after initially deciding the Veteran's claim.  It is thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in February 2010.  Mayfield, 19 Vet. App. at 103. 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service treatment records and post-service VA and private treatment records.  The RO also afforded the Veteran VA examinations, during which examiners discussed the severity of the Veteran's digestive system disability.




II.  Analysis of Claim

The Veteran seeks an increased evaluation for his digestive system disability, characterized as a duodenal ulcer and GERD.  According to written statements he submitted during the course of this appeal, including in February 2004, April 2004, March 2005, June 2006, April 2007 and May 2008, symptoms of this disability include recurrent and persistent episodes of intense pain, epigastric distress, constipation, diarrhea, indigestion, a sour taste in his mouth, chest, neck and shoulder pressure, nausea and a tendency to vomit.  The Veteran contends that, twice or thrice yearly, these episodes are severe, averaging 10 days in duration; otherwise they are moderate.  Symptoms of the digestive system disability allegedly keep the Veteran awake at night, necessitate regular outpatient treatment visits and the use of three different medications, which provide no control, impair his health and lifestyle, are incapacitating, and affect his ability to perform his work duties. 

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Schedular

The RO has evaluated the Veteran's digestive system disability as 30 percent disabling pursuant to DCs 7305 and 7346, in part by analogy.  When an unlisted condition is at issue, it may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  The Veteran's disability is this case is characterized as a duodenal ulcer, a condition that is specifically listed in the rating schedule, and GERD, a condition that is not listed in the rating schedule.  The latter condition, being similar in anatomical localization and symptomatology to a hiatal hernia, is ratable under DC 7346. 

DC 7305, which governs ratings of duodenal ulcers, provides that a 20 percent evaluation is assignable for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305 (2011).

DC 7346 provides that a 30 percent evaluation is assignable where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent evaluation is assignable where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2011).

Based on these criteria and the evidence discussed below, it is apparent that the Veteran's digestive system disability does not more nearly approximate the criteria for an evaluation in excess of 30 percent under either DC.  This disability, manifesting as epigastric discomfort, burning pain, including in the chest and esophagus, reflux, constipation and vomiting, causes moderate to considerable, but not severe, impairment in health. 

The Veteran first reported epigastric pain and discomfort during active service.  
X-rays revealed that he had a duodenal ulcer, which examiners treated with medication.  Less than a year after discharge, during a VA examination conducted in May 1990, he again reported pain and tenderness in the abdomen area and a feeling of nausea during mornings.  He also reported loose stools without melena, a tendency to gag after meals, but not vomit, and recent weight loss of 11 pounds.  He indicated that he took medication for these symptoms with success, was employed and had not missed work since January 1990.  X-rays revealed no duodenal ulcer.  The examiner objectively confirmed minimum tenderness in the right upper quadrant and diagnosed psychophysiologic gastric response with irritability to certain foods.  

Since then, no physician has diagnosed a duodenal ulcer.  They have, however, diagnosed GERD and found this condition to be part of the same process (acid peptic disease) that caused the duodenal ulcer.  

In 2003, the Veteran received regular treatment, including medications, for GERD.  During VA outpatient treatment visits, the Veteran reported or medical professionals noted the following symptoms associated with this condition: reflux (reportedly worsened in approximately 2000, manifesting three to four times weekly), a burning, bloated, pressure-like feeling from the stomach up to the throat, worse after eating fried foods or other fatty foods or lying down, looser stools, indigestion, and mild epigastric tenderness on palpation.  An endoscopy revealed no abnormalities, but other testing revealed H.pylori.  This condition necessitated the use of additional medications, including antibiotics, after which his digestive system complaints somewhat improved.  

From 2004 to 2005, he also sought private treatment.  He indicated that he used Prevacid daily for reflux, heartburn, gas and bloating.  A physician noted minor epigastric tenderness, diagnosed persistent reflux symptoms, recommended an increased dosage of Prevacid and also suggested antacids.  

In May 2004, the Veteran filed an application with his employer for leave under the Family and Medical Leave Act of 1993 (FMLA).  His private physician indicated that the Veteran had had worsening abdominal pain during the prior year, which was expected to resolve within six months.  

Thereafter, during VA and private treatment visits, the Veteran reported that he still had occasional discomfort and pain, but less frequently, bloating (April and May 2005), chest tightness, nausea (November 2005), difficulty swallowing, a gaseous feeling (January 2006), diarrhea (May 2006), and chest discomfort with sleeping (July 2007).  Various work-ups revealed no abnormalities.  

During a VA examination conducted in February 2007, the Veteran reported vomiting rarely, intermittent diarrhea and constipation, epigastric burning pain, including retrosternal, heartburn, pyrosis (chest pain), nocturnal distress, and reflux at night.  The examiner noted epigastric tenderness and diagnosed GERD and peptic ulcer disease.  

During a VA examination conducted in February 2008, the Veteran reported epigastric burning pain, including retrosternal and in the chest and esophagus, nocturnal regurgitation and occasional nausea and constipation.  He indicated that these symptoms were continuous, but pronounced only intermittently.  He also indicated that medication helped, but did not alleviate his symptoms, and that he missed one or two days of work every three or four months due to these symptoms.  He noted that they did not, however, interfere with his activities of daily living.  The examiner noted epigastric distress.  

Since then, the Veteran has continued to receive treatment for similar complaints.  In February 2008, he reported chest pain, difficulty swallowing, regurgitation following eating, mild epigastric pain with increased acid taste and burning at night, and diarrhea.  Based on these complaints and prior testing, which revealed no abnormalities, a physician referred him to a specialist.  In March 2008, a VA gastroenterologist noted that the Veteran's H.pylori, first discovered in 2003, remained detectable, but was not recently disrupting the Veteran's life.  He suggested trying other therapies and indicated that the Veteran would need long-term care to overcome this medical problem.  During follow-up visits, the Veteran reported that his most concerning symptom was reflux, a symptom medical professionals characterized as poorly controlled.  In December 2008, he underwent and endoscopy and gastric biopsies, which revealed diffuse chronic non-erosive gastritis and positive H.pylori.  These findings necessitated more aggressive treatment.  

Despite this treatment, the Veteran continued to complain of epigastric pain.  In May 2009, however, he indicated that it had improved over the year.  In September 2009, a physician noted that, due to a recent weight loss (26 pounds in three months), he was "concerned for a worsening or additional abdominal process."  Indeed on that date the Veteran reported three to four episodes weekly of reflux, nausea and vomiting.  In January 2010, the Veteran reported that, after undergoing a rescue regimen in October 2009, his symptoms initially improved, but after two to three weeks, worsened; since, they had returned to baseline with gas, bloating, dyspepsia, heartburn, and severe burning in the chest at night.  An endoscopy and biopsies conducted in June 2011 revealed chronic inflammatory changes consistent with reflux in the esophagus and stomach.  

Clearly since service, physicians have been unsuccessful in controlling the Veteran's digestive system disability.  Recently such symptoms have worsened, causing weight loss and vomiting and necessitating more aggressive treatment.  Despite this worsening, however, these symptoms, considered collectively, are not sufficiently severe as to warrant the assignment of an evaluation in excess of 30 percent.  

The Veteran does not have anemia associated with his digestive system disability, or suffer incapacitating episodes of digestive system symptoms averaging 10 days or more in duration at least four times yearly (required under DC 7305).  Rather, the Veteran has reported severe episodes of this duration, but only twice or thrice yearly.  In addition, no physician has ever noted associated hematemesis or melena, or indicated that the Veteran had a combination of symptoms productive of severe impairment of health (required under DC 7346).  

By the Veteran's own admission, these symptoms do not affect his activities of daily living.  In addition, although he has reported missing work due to such symptoms (one or two days every three to four months), this has not occurred as frequently as would be expected if he were severely impaired.  According to one gastroenterologist, the symptoms have caused no disruptions in life.  

The newly diagnosed gastritis, under certain circumstances, might entitle the Veteran to an increased evaluation under DC 7307.  However, given that his gastritis is non-erosive, the highest evaluation assignable under this DC is 10 percent.  See 38 C.F.R. § 4.114, DC 7307 (requiring small, eroded or ulcerated areas for a 30 or 60 percent evaluation).  

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, by asserting interference with employment, the Veteran has raised the question of entitlement to an extraschedular evaluation for his digestive system disability on an extraschedular basis.  However, because the rating criteria reasonably describe the level of severity and symptomatology of that disability, referral for consideration of this matter is not necessary.  The 30 percent evaluation specifically contemplates the Veteran's persistent epigastric distress, dysphagia (difficulty swallowing), pyrosis (chest pain) and regurgitation.  As well, it acknowledges that the Veteran might have other symptoms, including weight loss and vomiting, the combination of which produces, at worst, considerable impairment of health.      

C.  Total Disability Rating based on Individual Unemployability

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The Veteran has not requested the highest possible evaluation in this case and has not submitted evidence of unemployability.  (He has submitted evidence showing that he applied for leave under FMLA due to abdominal pain, but no evidence of the leave being approved and no evidence of ever being unemployed.)  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.  

D.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his digestive system disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the aforementioned evaluation is the most appropriate given the medical evidence of record.  

Based on the aforementioned findings, the Board concludes that the criteria for entitlement to an evaluation in excess of 30 percent evaluation for duodenal ulcer and GERD are not met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application. 


ORDER

An evaluation in excess of 30 percent for duodenal ulcer and GERD is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


